In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 14-96V
                                   (Not to be published)

*************************
DOUGLAS FISCHER,                         *
                                         *     Filed: July 16, 2014
                    Petitioner,          *
                                         *     Decision by Stipulation; Damages;
             v.                          *     Influenza (Flu) Vaccine; Shoulder Injury
                                         *     Related to Vaccine Administration
                                         *     (SIRVA); Attorneys’ Fees & Costs
SECRETARY OF HEALTH AND                  *
HUMAN SERVICES,                          *
                                         *
                    Respondent.          *
                                         *
*************************
Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner.

Lisa A. Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.

             DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES 1

       On February 4, 2014, Petitioner Douglas Fischer filed an action seeking compensation
under the National Vaccine Injury Compensation Program (the “Vaccine Program”) 2. Petitioner
1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
alleges that he suffered a shoulder injury related to vaccine administration (“SIRVA”) as a result
of receiving an influenza (“flu”) vaccine on October 16, 2012.

         Respondent denies that Mr. Fischer’s SIRVA or any related medical problems were
caused by his receipt of the flu vaccine. Nonetheless both parties, while maintaining their above-
stated positions, agreed in a stipulation filed July 15, 2014 that the issues before them can be
settled, and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

        The stipulation awards:

               a) A lump sum of $50,447.94, in the form of a check payable to petitioner. This
                  amount represents compensation for all damages that would be available under
                  42 U.S.C. §300aa-15(a).

Stipulation ¶ 8(a).

       The parties further set forth in their July 15th stipulation that they had reached the
following agreement with respect to attorney’s fees and costs:

               b) A lump sum of $8,725.44 in the form of a check payable jointly to petitioner
                  and petitioner’s attorney, Mark T. Sadaka, for [all] attorneys’ fees and costs
                  available under 42 U.S.C. § 300aa-15(e).

Stipulation ¶ 8(b). 3

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In addition, I also approve of the attorneys’ fees and costs in the requested amount
to be made payable to Petitioner and Petitioner’s counsel. In the absence of a motion for review
filed pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment
herewith. 4




3
  This section of the stipulation also contained a statement in accordance with General Order #9
of the Vaccine Program indicating that Petitioner had incurred no reimbursable costs in pursuit
of his claim.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly (or
separately) filing notice(s) renouncing their right to seek review.

                                                2
IT IS SO ORDERED.

                        /s/ Brian H. Corcoran
                           Brian H. Corcoran
                           Special Master




                    3